 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 MILAN BACOKA, SR., an individual      )     Case No.: 2:18-cv-00866-R (JFMx)
   and BERNARDICA BACOKA, an             )
12 individual,                           )     ORDER GRANTING CRUSADER’S
                                         )     EX PARTE APPLICATION TO
13                Plaintiffs,            )     REMAND
                                         )
14          vs.                          )
                                         )
15   BEST BUY CO., INC. a Minnesota      )
     corporation, SAMSUNG ELECTRONICS )
16   CO., LTD. a foreign corporation,    )
                                         )
17                Defendants.            )
                                         )
18                                       )
     CRUSADER INSURANCE COMPANY, )
19   a corporation,                      )
                                         )
20                Plaintiff,             )
                                         )
21          vs.                          )
                                         )
22   BEST BUY CO., INC., a Minnesota     )
     corporation; B3D, LLC, dba B3D      )
23   TRANSPORTATION, a limited liability )
     company; and DOES 2 through 10,     )
24   inclusive,                          )
                                         )
25                Defendant.             )
                                         )
26
27
28
                                           1
     LEGAL\39516753\1
 1                                         ORDER
 2
 3
             The Court has reviewed Plaintiff-in Intervention Crusader Insurance
 4
 5 Company’s Ex Parte Application for an Order Remanding This Case to State Court
 6 filed January 3, 2019 (Dkt. No. 100), and Plaintiffs Milan Bacoka Sr. and
 7
   Bernardica Bacoka’s Opposition to the Ex Parte Application filed January 4, 2019
 8
 9 (Dk. No. 101).
10
             AND NOW, IT IS HEREBY ORDERED that this matter shall be remanded
11
12 to state court.
13
14 IT IS SO ORDERED.
15 Dated: January 7, 2019
16
17                                                             Manuel L. Real
                                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                2
     LEGAL\39516753\1
